Citation Nr: 1317039	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  08-01 984	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for left knee degenerative changes, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for bilateral hearing loss, currently evaluated as noncompensable.

3.  Entitlement to an increased initial evaluation for mood disorder with benzodiazepine dependence and opioid dependence (previously claimed as major depressive disorder with melancholic features and generalized anxiety disorder), currently evaluated as 30 percent disabling.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a sleep disorder.
ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from September 1973 until September 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2006, August 2007, November 2007, and June 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal initially included claims for entitlement to service connection for a right knee disability, tinnitus and asbestosis.  The claim for asbestosis was withdrawn at the December 2008 Decision Review Officer hearing.  The claim for service connection for tinnitus was granted in a November 2007 rating decision and the claim for the right knee was granted in an October 2010 rating decision.  Accordingly, as the claim for asbestos was withdrawn and the claims for tinnitus and the right knee were granted in full, these issues are no longer on appeal.  See 38 U.S.C.A. § 7105(a); see Hanson v. Brown, 9 Vet. App. 29, 32 (1996) (noting that Veterans are as free to withdraw claims as they are to file them and that once a claim is withdrawn it ceases to exist); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 38 U.S.C.A. § 7105, a notice of disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimants filing of a substantive appeal after an Statement of the Case is issued by VA).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1973 until September 1977.

2.	In April 2013, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Huntington, West Virginia, that the Veteran died in November 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the Huntington, West Virginia RO.  


ORDER

The appeal is dismissed.



		
H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


